DETAILED ACTION
Status of the Claims
1.	Claims 1-45 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 39 is objected to because of the following informalities:  period is missing at the end of the claim.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 17, 18, 20-32, 34-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rappin et al. (US 6,576,102).
Claim 1. Rappin et al. teach an electrochemical device for identifying at least one electroactive analyte (electrochemical sensor 10, col. 3, ll. 57-58 and col. 6, ll. 60-67), said device comprising:  
5a substrate having a sampling end and a connection end of said substrate body 12 with sample receving end 16 and plug end 14; See Fig 1 and col. 3, ll. 63-67 over to col. 4, ll. 1-11); 

a counter electrode disposed in communication with said substrate, wherein said counter electrode having a sample end and a readout end, wherein a counter electrode longitudinal span is defined (electrode 31 serves as counter electrode is molded into the body (col. 5, ll. 45-49, col. 7, ll. 19-30), thus it is in communication with channel and electrode 31 has longitudinal span from sample receiving end 16 to plug end; see Fig 1);  
10a reference electrode disposed in communication with said substrate, wherein said reference electrode having a sample end and a readout end, wherein a reference electrode longitudinal span is defined (electrode 32 serves as reference electrode is molded into the body (col. 5, ll. 45-49, col. 7, ll. 19-30), thus it is in communication with channel and electrode 32 has longitudinal span from sample receiving end 16 to plug end; see Fig 1); 
a working electrode disposed in communication with said substrate, wherein: said working electrode having a sample end and a readout end, wherein a 15working electrode longitudinal span is defined, and said working electrode comprises an electron conducting fiber (electrode 30 made up of conducting wire serves as working electrode and is molded into the body (col. 4, ll. 62-65, col. 5, ll. 45-49, col. 7, ll. 19-30), thus it is in communication with channel and electrode 32 has longitudinal span from sample receiving end 16 to plug end; see Fig 1); 
a conductive lead disposed in communication with each of respective readout ends of each of said counter electrode, reference electrode, and working electrode, wherein said conductive lead is configured to allow said counter electrode, reference electrode, and  20working electrode to communicate with a readout device or other ancillary coupling or transmission channel (leads 34,35,36 are in communication with electrodes 30,31,32 respectively and configured to communicate with meter (col. 5, ll. 6-18); 
wherein each of respective sample ends of said counter electrode, reference electrode, and working electrode are partially disposed in said sample region configured to be exposed to the electroactive analyte (electrodes are disposed in reaction zone 24 to be exposed to sample; col. 5, ll. 45-49 and col. 6, ll. 41-44); and  
25a counter electrode channel, reference electrode channel, and working electrode channel disposed in said substrate configured to: accommodate each of said counter electrode, reference electrode, and working electrode, respectively, for placement in said respective channels (the molded body is configured to accommodate the electrodes within their respective channels/cavities; col. 5, ll. 24-30).  

Claim  302. Rappin et al. teach at least one or more of any combination of said counter electrode channel, reference electrode channel, and working electrode channel are configured to:  39WO 2018/093680PCT/US2017/061091 shape said longitudinal spans of said counter electrode, reference electrode, and working electrode, respectively, within said counter electrode channel, reference electrode channel, and working electrode channel, respectively (structural support and alignment pins are used to shape/align the electrodes along longitudinal axis within the molded body; col. 5, ll. 24-30, see Fig 1).  
Claim  53. Rappin et al. teach said working electrode channel is configured to: shape said longitudinal spans of said working electrode within said working electrode channel (structural support and alignment pins are used to shape/align the electrode 30 along longitudinal axis within the molded body; col. 5, ll. 24-30, see Fig 1).  

Claim  104. Rappin et al. teach comprising a kit, wherein said kit includes: a readout device; an ancillary coupling or a transmission channel; or a readout device and an ancillary coupling or a transmission channel (meter is connected to electrode, col. 5, ll. 13-18 and 24-30).  

Claim  155. Rappin et al. teach said placed and shaped counter electrode, reference electrode, and working electrode are resultantly aligned for a readout device or other ancillary coupling or transmission channel (electrodes are aligned at a distance from each other to be connected to meter; col. 5, ll. 13-18 and 24-30). 
  
Claim 6. Rappin et al. teach comprising a kit, wherein said kit includes:  20a readout device; an ancillary coupling or a transmission channel; or a readout device and an ancillary coupling or a transmission channel (meter is connected to electrode, col. 5, ll. 13-18 and 24-30).  

Claim 7. Rappin et al. teach said electron conducting fiber comprises25 a metal fiber (metal wire; col. 4, ll. 62-67).


Claim 8. Rappin et al. teach said device is utilized for at least one or more of any combination of the following: biochemical analyses, pharmaceutical analyses, 30industrial analyses, or environmental analyses (sensor is used for biochemical analyses in human, col. 6, ll. 60-67).  

Claim 9. Rappin et al. teach for biochemical analyses the electroactive analyte includes at least one or more of any combination of the following: adenosine, 40WO 2018/093680PCT/US2017/061091 histamine, H202, epinephrine, norepinephrine, serotonin, endorphin, dynorphin, neuropeptides, or oxytocin (the analyte could be glucose; col. 6, ll. 4-17, which includes detection of H2O2).  

Claims 17, 18, 22 and 24 is/are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 20. Rappin et al. teach a seal provided on a portion of each said counter electrode, reference electrode, and working electrode wherein a non-sealed portion is provided whereby said counter electrode, 15reference electrode, and working electrode is configured to be exposed to electroactive analyte in said sample region (end cap 27 is used to seal portions of electrodes and capillary opening 28 expose the electrodes to sample; see Fig 1 and col. 4, ll. 26-39).  

Claim 21. Rappin et al. teach in said working electrode is a bare wire electrode, graphene, or carbon nanotubes (CNT) (electrode 30 is conductive wire with no coating; col. 4, ll. 62-67, thus bare wire).  

Claim  2523. Rappin et al. teach said reference electrode includes at least one or more of any combination of the following: Silver/Silver Chloride (Ag /AgCl), hydrogen (H), or Copper(I)-Copper(II) (Cu(I)-Cu(II) ) (electrode 32 includes copper; col. 4, ll. 62-67).  

Claim 25. Rappin et al. teach said counter electrode comprises a bare wire (electrode 31 is conductive wire with no coating; col. 4, ll. 62-67, thus bare wire).  
 
Claim 26. Rappin et al. teach said counter electrode includes at least one or more of any combination of the following: silver (Ag), copper (Cu), or platinum (Pt) (electrode 31 includes platinum or copper; col. 4, ll. 62-67). 

Claim 27. Rappin et al. teach the outer surface of said working electrode 5defines a sidewall and furthest distal end of said working electrode at the sample end defines a tip (Fig 1 shows electrode 30 has outer surface definin sidewall and distal end at the sample receiving end 16 defines tip).  

Claim 35. Rappin et al. teach an electrochemical device for identifying at least one electroactive analyte (electrochemical sensor 10, col. 3, ll. 55-58 and col. 6, ll. 41-44), said device comprising: 
a substrate (body 12, see Fig 1);
 a sample region disposed at said substrate (body 12 with sample receiving end 16; See Fig 1 and col. 3, ll. 63-67 over to col. 4, ll. 1-11);   
5a counter electrode disposed in communication with said substrate (electrode 31 serves as counter electrode is molded into the body (col. 5, ll. 45-49, col. 7, ll. 19-30), thus it is in communication with body);
 a reference electrode disposed in communication with said substrate (electrode 32 serves as reference electrode is molded into the body (col. 5, ll. 45-49, col. 7, ll. 19-30), thus it is in communication with body);
 a working electrode disposed in communication with said substrate, and said working electrode comprises an electron conducting fiber (electrode 30 made up of conducting wire serves as working electrode and is molded into the body (col. 4, ll. 62-65, col. 5, ll. 45-49, col. 7, ll. 19-30, thus it is in communication with body); 
wherein said counter electrode, reference electrode, and working electrode are 10partially disposed in said sample region configured to be exposed to the electroactive analyte (electrodes are disposed in reaction zone 24 to be exposed to sample; col. 5, ll. 45-49 and col. 6, ll. 41-44); and
 a counter electrode channel, reference electrode channel, and working electrode channel disposed in said substrate configured to: accommodate each of said counter electrode, reference electrode, and working 15electrode, respectively, for placement in said respective channels (electrodes 30,32,32 are molded into the body, thus they accommodated in their respective channels; See Fig 1).  

Claim 36. Rappin et al. teach at least one or more of any combination of said counter electrode channel, reference electrode channel, and working electrode channel are configured to:  20shape said counter electrode, reference electrode, and working electrode, respectively, within said counter electrode channel, reference electrode channel, and working electrode channel, respectively (structural support and alignment pins are used to shape/align the electrodes within the molded body; col. 5, ll. 24-30).  

Claim 37. Rappin et al. teach said working electrode channel is configured 25to: shape said working electrode within said working electrode channel (structural support and alignment pins are used to shape/align the electrode 30 along longitudinal axis within the molded body; col. 5, ll. 24-30, see Fig 1).    

38. Rappin et al. teach a conductive lead disposed in communication with each of said counter electrode, reference electrode, and working electrode (leads 34,35,36 are in communication with electrodes 30,31,32 respectively (col. 5, ll. 6-18).

Claim 39. Rappin et al. teach said conductive lead is configured to allow said counter electrode, reference electrode, and working electrode to communicate with a readout device or other ancillary coupling or transmission channel (leads 34,35,36 are configured to communicate with meter (col. 5, ll. 6-18).
Claim 28. Rappin et al. teach a method of making an electrochemical device for identifying at least one electroactive analyte (col. 7, ll. 17-30) said method comprising:  
10providing a substrate having a sampling end and a connection end (body 12 with sample receving end 16 and plug end 14; See Fig 1 and col. 3, ll. 63-67 over to col. 4, ll. 1-11); 
creating a sample region disposed at said sampling end of said substrate (reaction zone 24, col. 4, ll. 12-14);	
creating a counter electrode channel, reference electrode channel, and working electrode channel disposed in said substrate (electrodes 30,31,32 are molded into the body or embedded into the body (col. 7, ll. 19-30), thus electrodes are in their respective molded channels);
 placing a counter electrode disposed in communication with said counter electrode 15channel, wherein said counter electrode includes a sample end and a readout end, wherein a counter electrode longitudinal span is defined, and wherein said placement aligns the longitudinal span of said counter electrode (electrode 31 serves as counter electrode is molded into the body (col. 5, ll. 45-49, col. 7, ll. 19-30), thus it is in communication with channel and electrode 31 has longitudinal span from sample receiving end 16 to plug end; see Fig 1); 
placing a reference electrode disposed in communication with said reference electrode channel, wherein said reference electrode includes a sample end and a readout end, wherein a 20reference electrode longitudinal span is defined, and wherein said placement aligns the longitudinal span of said reference electrode (electrode 32 serves as reference electrode is molded into the body (col. 5, ll. 45-49, col. 7, ll. 19-30), thus it is in communication with channel and electrode 32 has longitudinal span from sample receiving end 16 to plug end; see Fig 1); 
placing a working electrode disposed in communication with said working electrode channel, wherein: said working electrode includes a sample end and a readout end, wherein a 25working electrode longitudinal span is defined, and wherein said placement aligns the longitudinal span of said working electrode, and said working electrode comprises an electron conducting fiber (electrode 30 made up of conducting wire serves as working electrode and is molded into the body (col. 4, ll. 62-65, col. 5, ll. 45-49, col. 7, ll. 19-30), thus it is in communication with channel and electrode 32 has longitudinal span from sample receiving end 16 to plug end; see Fig 1); 
disposing a conductive lead in communication with each of respective readout ends of each of said counter electrode, reference electrode, and working electrode, wherein said 30conductive lead is configured to communicate with a readout device or other ancillary coupling or transmission channel (leads 34,35,36 are in communication with electrodes 30,31,32 respectively and configured to communicate with meter (col. 5, ll. 6-18); and 
 43WO 2018/093680PCT/US2017/061091 wherein each of respective sample ends of said counter electrode, reference electrode, and working electrode are disposed in said sample region configured to be exposed to the electroactive analyte (electrodes are disposed in reaction zone 24 to be exposed to sample; col. 5, ll. 45-49 and col. 6, ll. 41-44) .  

Claim 529. Rappin et al. teach placing said at least one or more of any combination of said counter electrode channel, reference electrode channel, and working electrode channel includes shaping said longitudinal spans of said counter electrode, reference electrode, and working electrode, respectively, within said counter electrode channel, reference electrode channel, and working electrode channel, respectively (structural support and alignment pins are used to shape/align the electrodes within the molded body; col. 5, ll. 24-30).  

Claim 30. Rappin et al. teach placing said working electrode channel includes shaping said longitudinal spans of said working electrode within said working electrode channel (structural support and alignment pins are used to shape/align the electrode 30 along longitudinal axis within the molded body; col. 5, ll. 24-30, see Fig 1).  

Claim 1531. Rappin et al. teach placement for shaping said counter electrode, reference electrode, and working electrode includes aligning them for a readout device or other ancillary coupling or transmission channel (electrodes are aligned at a distance from each other to be connected to meter; col. 5, ll. 13-18 and 24-30). 

Claim 32. Rappin et al. teach creating said channels is provided by lithographically contouring said substrate, etching said substrate, molding said substrate, or 3D printing said substrate (molding of the body 12 is used to create channels for placing electrodes; col. 7, ll. 19-24).  

33. The method of claim 28, further comprising: disposing an adhesive on said counter electrode, reference electrode, and working 25electrode to attach each of said counter electrode, reference electrode, and working electrode to each of said counter channel, reference channel, and working channel, respectively.  

Claim 34. Rappin et al. teach sealing a portion of each said counter electrode, reference electrode, and working 30electrode wherein a non-sealed portion is provided whereby said counter electrode, reference electrode, and working electrode is configured to be exposed to electroactive analyte in said sample region (end cap 27 is used to seal portions of electrodes and capillary opening 28 expose the electrodes to sample; see Fig 1 and col. 4, ll. 26-39).

Claim 40. Rappin et al. teach making an electrochemical device for identifying at least one electroactive analyte (col. 7, ll. 17-30), said method comprising:
 providing a substrate having a sampling end and a connection end (body 12 with sample receiving end 16 and plug end 14; See Fig 1 and col. 3, ll. 63-67 over to col. 4, ll. 1-11); 
5creating a sample region disposed at said sampling end of said substrate (reaction zone 24, col. 4, ll. 12-14);
 creating a counter electrode channel, reference electrode channel, and working electrode channel disposed in said substrate (electrodes 30,31,32 are molded into the body or embedded into the body (col. 7, ll. 19-30), thus electrodes are in their respective molded channels);
 placing a counter electrode disposed in communication with said counter electrode channel, and wherein said placement aligns the said counter electrode (electrode 31 serves as counter electrode is molded into the body (col. 5, ll. 45-49, col. 7, ll. 19-30), thus it is in communication with channel and structural support and alignment pins are used to shape/align the electrode 31 within the molded body; col. 5, ll. 24-30, see Fig 1);;  
10placing a reference electrode disposed in communication with said reference electrode channel, and wherein said placement aligns the said reference electrode electrode (electrode 32 serves as reference electrode is molded into the body (col. 5, ll. 45-49, col. 7, ll. 19-30), thus it is in communication with channel and structural support and alignment pins are used to shape/align the electrode 32 within the molded body; col. 5, ll. 24-30, see Fig 1);
placing a working electrode disposed in communication with said working electrode channel, and wherein said placement aligns said working electrode, and said working electrode comprises an electron conducting fiber (electrode 30 made up of conducting wire serves as working electrode and is molded into the body (col. 4, ll. 62-65, col. 5, ll. 45-49, col. 7, ll. 19-30), thus it is in communication with channel and structural support and alignment pins are used to shape/align the electrode 30 within the molded body; col. 5, ll. 24-30, see Fig 1); and  
15wherein portions of each said counter electrode, reference electrode, and working electrode are disposed in said sample region configured to be exposed to the electroactive analyte (electrodes are disposed in reaction zone 24 to be exposed to sample; col. 5, ll. 45-49 and col. 6, ll. 41-44).  

Claim 41. Rappin et al. teach placing said at least one or more of any 20combination of said counter electrode channel, reference electrode channel, and working electrode channel includes shaping said counter electrode, reference electrode, and working electrode, respectively, within said counter electrode channel, reference electrode channel, and working electrode channel, respectively (structural support and alignment pins are used to shape/align the electrodes within the molded body; col. 5, ll. 24-30).  

Claim  2542. Rappin et al. teach placing said working electrode channel includes shaping said working electrode within said working electrode channel (structural support and alignment pins are used to shape/align the electrode 30 along longitudinal axis within the molded body; col. 5, ll. 24-30, see Fig 1).  

Claim 43. Rappin et al. teach placement for shaping said counter electrode, reference electrode, and working electrode includes aligning them for a readout 30device or other ancillary coupling or transmission channel (electrodes are aligned at a distance from each other to be connected to meter; col. 5, ll. 13-18 and 24-30).   

Claim 44. Rappin et al. teach disposing a conductive lead in communication with each of said counter electrode, reference electrode, and working electrode channel (leads 34,35,36 are in communication with electrodes 30,31,32 respectively (col. 5, ll. 6-18).

Claim 545. Rappin et al. teach said conductive lead is configured to communicate with a readout device or other ancillary coupling or transmission channel (leads 34,35,36 are configured to communicate with meter; col. 5, ll. 6-18)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappin et al. as applied to claim 1 above, and further in view of Lee, et al. (US 2012/0165634).
Claims 10 and 11. Rappin et al. teach different types of analytes could be measured such as those found in food and agricultural products, environmental substance and human and animal body fluids (col. 6 ll. 60-67) but do not teach the electroactive 5analyte includes at least one or more of any combination of the following: DNA, tumor markers, food pathogens, amino acids, carbohydrates, halides, cyanide, thiocyanate, alcohols, or arsenic.
 However, Lee discloses an electrochemical device for identifying at least one electroactive analyte (para [0007]), comprising counter, reference, and working electrodes (para [0058], [0059]) and biochemical analyses (para [0006], [0047]), pharmaceutical analyses (para [0048], [0056]), industrial analyses (para [0081], [0126]), or environmental analyses such as amino acids (para [0047]). Therefore, it would be obvious to a person of ordinary skill in the art in view of Lee et al. teachings that the electrochemical device of Rappin et al. could be configured to detect different analytes to make versatile electrochemical sensor. 
 
Claim 12. Lee et al. teach the electroactive analyte is metals [0010].  

Claim 13. Lee et al. teach the at least one electroactive analyte includes one or more neurochemicals [0048].  

Claims 2014 and 15. Lee et al. teach the one or more neurochemicals includes neurotransmitters such as dopamine [0007].  

Claim 16. Lee et al. teach the at least one electroactive analyte includes at least one or more of any combination of the following:  30dopamine (DA) in the presence of ascorbic acid (AA) [0114].

Claims 19 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappin et al. as applied to claims 1 and 28 above, and further in view of Kanemoto et al. (US 2013/0248378).
Claims 19 and 33. Rappin et al. do not teach an adhesive disposed on said counter electrode, reference electrode, and working electrode to attach each of said counter electrode, reference electrode, and working electrode 10to each of said counter channel, reference channel, and working channel, respectively.  
However, Kanemoto et al. teach method of making electrochemical sensor comprised of embedding electrodes in insulting substrate using an adhesive agent to fastened the electrodes properly [0037[0096].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention in view of Kanemoto et al. teaching to use adhesive agent to fastened the working, counter and reference electrodes of Rapping et al. inside their respective channels such that electrodes would remain intact during the use of the sensor. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796